Exhibit 10.1

 

Personal and Confidential
Mr. David J.M. Erskine
503 Hilaire Road
St. Davids, PA 19087

April 3, 2006


Re: Separation Agreement and Release of Claims

Dear David:

This letter agreement (the “Agreement”) confirms our discussions in which you
indicated your desire to retire from employment with CSS Industries, Inc., and
to resign your position as a director of CSS Industries, Inc., effective June
30, 2006 (the “Separation Date”), and the Company’s acceptance of your
resignation on these terms. The Human Resources Committee of the Board of
Directors of CSS Industries, Inc. has approved the terms of this Agreement. For
purposes herein, the term “Company” shall mean CSS Industries, Inc., and its
affiliates and subsidiaries.

In connection with your retirement and the termination of your employment, the
Company is offering you severance payments (the “Severance Payments”), medical
benefits (“Medical Benefits”) and a period of time after your Separation Date to
exercise your outstanding stock options (“Stock Options”) that are exercisable
as of your Separation Date, subject to the terms and conditions specified in
this Agreement (the “Offer”). You should read this Agreement carefully and
consult with an attorney prior to signing this Agreement or the General Release
of Claims (“Release”) attached to this Agreement.

We have agreed as follows:

1. Effective on the Separation Date you will resign from each and every position
you presently hold with the Company, including without limitation any position
as an officer, director, trustee or otherwise. At the Company’s request, from
time to time and to the extent the Company deems the same necessary, you will
promptly execute and deliver separate forms of resignations from each of these
positions. You agree that, until the Separation Date, you will use such efforts
as are appropriate to carry out your current duties and responsibilities in a
manner reasonably acceptable to the Board of Directors (the “Board”) of CSS
Industries, Inc. In the event that the Board determines, in its reasonable
discretion, that you have breached your current duties and responsibilities (and
have not cured such breach within a reasonable period of time after notice
thereof), you agree that the Board may elect to change the Separation Date to
such earlier date as the Board may in its sole and absolute discretion
determine, in which case you will receive prior written notice of such decision.



--------------------------------------------------------------------------------



Mr. David J.M. Erskine

April 3, 2006

Page 2

2. If you abide by and satisfy the terms and conditions set forth in this
Agreement, including without limitation executing and delivering the attached
Release to the Company in accordance with Paragraph 4 (d) hereof, the Company
will make Severance Payments, provide Medical Benefits and continue your Stock
Options, subject to the provisions of this Agreement, as follows:

a) Severance Payments. The Company will make Severance Payments to you in the
aggregate amount of Four Hundred Sixty-Eight Thousand Dollars ($468,000.00),
which amount will be paid to you as follows: (i) Two Hundred Thirty-Four
Thousand Dollars ($234,000.00) will be paid to you on the first payday for the
Company’s senior management employees that occurs after the expiration of the
six (6) month period following your Separation Date (or such earlier date as is
permitted under Section 409A of the Internal Revenue Code of 1986, as amended)
(the “Payment Date”), and (ii) the remaining Two Hundred Thirty-Four Thousand
Dollars ($234,000.00) will be paid to you in equal installments over a six (6)
month period commencing on the first payday for the Company’s senior management
employees that occurs after the payment described in clause (i) above is made.
The Severance Payment described in clause (ii) will be paid to you on the
then-applicable paydays for the Company’s senior management employees. The lump
sum payment and each installment payment will be subject to and reduced by any
requisite tax withholdings and any other then-applicable payroll deductions. The
foregoing Severance Payments shall be reduced by and to the extent of any
earnings and other cash compensation received by you or accrued for your benefit
for your services (whether as an employee or as an independent contractor)
during the period commencing on the day following the Separation Date and ending
twelve (12) months thereafter (but excluding any earnings and other cash
compensation with respect to activities in which you are engaged as of the date
of this Agreement). You, in turn, covenant and agree that you will promptly
advise the Company in writing on a bi-weekly basis of any such earnings and
other compensation, excluding unemployment compensation, and will repay any
portion of the Severance Payment that would be reduced by earnings and other
cash compensation received between the Payment Date and the end of the twelve
(12) month period that falls within the preceding sentence.

b) Medical Benefits. If you avail yourself of your rights under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Company will pay one hundred
percent (100%) of the cost of your premiums for family coverage in
Company-sponsored medical benefit plans (pursuant to COBRA) until the earlier
of: (i) the date that you no longer qualify to continue your COBRA coverage,
(ii) the date that you discontinue your COBRA coverage, or (iii) the date on
which six (6) months of such premiums (in the aggregate for the period
commencing on the day after the Separation Date) have been paid by the Company.

c) Stock Options. All of your outstanding Stock Options to purchase shares of
the Company’s common stock under the Company’s 2004 Equity Compensation Plan and
the Company’s Equity Compensation Plan that (i) are exercisable as of your
Separation Date shall remain exercisable for the ninety (90) day period
following your Separation Date (or such longer period as the Company’s 2004
Equity Compensation Plan provides on retirement for options granted thereunder,
but not beyond the remaining term of the stock option, if shorter) and if not
exercised within such period shall terminate, and (ii) are not exercisable as of
your Separation Date shall immediately terminate as of your Separation Date.

- 2 -

--------------------------------------------------------------------------------



Mr. David J.M. Erskine

April 3, 2006

Page 3

3. The Severance Payments, Medical Benefits and Stock Option treatment described
in this Agreement constitute the entire compensation that will be payable to you
by the Company under this understanding and, except as described in this
Agreement, there will be no additional period to exercise your outstanding Stock
Options. Following the Separation Date, except as expressly provided herein or
pursuant to the terms of any benefits plans of the Company (other than severance
plans) that provide benefits or payments to former employees according to their
terms, and except for full payment of the balance accrued for you under the
Company’s Non-Qualified Supplemental Executive Retirement Plan Covering
Officer-Employees of CSS Industries, Inc. through the Separation Date (which is
not contingent upon execution of the Release), you will not be entitled or
eligible to receive any form of compensation from or on behalf of Company,
including by way of illustration, but not of limitation, salary, bonus, profit
sharing contribution and accrued vacation (other than as provided below).

With a Separation Date of June 30, 2006, you and the Company agree that, under
the Company’s vacation policy, you will be eligible for one (1) week and three
(3) days of vacation time for this calendar year. You and the Company further
agree that as of the date of this Agreement you already have used one (1) week
of vacation time during this calendar year. In addition to vacation time
available to you during this calendar year under the Company’s vacation policy,
we have agreed that during the period commencing with the date of this Agreement
through the Separation Date you will be permitted to take up to three (3) weeks
additional vacation time, so long as you provide the undersigned with prior
advance notice. Notwithstanding the foregoing, we have agreed that you will be
paid as of the Separation Date (regardless of whether or not you accept this
Agreement and sign and deliver the attached Release) only for unused vacation
time provided to you under the Company’s vacation policy, which you and the
Company agree will not exceed three (3) days of unused vacation time.

4. You and the Company agree as follows:

a) You agree that as of the Separation Date you will surrender possession to the
Company of all Company keys, the Company automobile, all Company documents, all
Company credit cards and all other Company property that at any time was in your
possession and control.

b) You covenant that for a period of twelve (12) months from the Separation
Date, you will not, unless with the prior written consent of the Human Resources
Committee of the Board of Directors of CSS Industries, Inc., directly or
indirectly, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with or use or permit your name to be used in connection
with, any business or enterprise engaged in the design, development,
manufacture, distribution or sale of any products which (A) the Company
designed, developed, manufactured, distributed or sold during your employment or
on the date of termination of your employment with the Company and (B) are
intended for ultimate sale or distribution within any portion of the United
States or Canada (whether or not such business or enterprise is physically
located within the United States or Canada). You recognize that the business of
the Company and your connection therewith is or was involved in activities both
inside and outside the United States and Canada with respect to the design,
development, manufacture, distribution or sale of products intended for ultimate
sale and distribution in the United States and Canada and that more limited
geographical limitations on this non-competition covenant (and the
non-solicitation covenant set forth below) are therefore not appropriate.

- 3 -

--------------------------------------------------------------------------------



Mr. David J.M. Erskine

April 3, 2006

Page 4

You acknowledge that the foregoing restriction shall not be construed to
prohibit the ownership by you of not more than five percent (5%) of any class of
securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither you nor any group of persons including yourself in
any way, either directly or indirectly, manage or exercise control of any such
corporation, guarantee any of its financial obligations, otherwise take any part
in its business, other than exercising your rights as a shareholder, or seek to
do any of the foregoing.

You further covenant that, for a period of twelve (12) months from the
Separation Date, you will not either directly or indirectly, (A) call on or
solicit any person, firm, corporation or other entity who or which at the time
of such termination was, or within two years prior thereto had been, a customer
or supplier of the Company, with respect to the activities prohibited by the
first paragraph of this Paragraph 4(b), or (B) solicit the employment of any
person who was employed by the Company on a full or part-time basis at the
effective date of your termination of employment with the Company, unless such
person was involuntarily discharged by such entity after your termination of
employment.

The covenants set forth in this Paragraph 4(b) are independent of and do not
affect the efficacy of any covenants that you have made in favor of CSS
Industries, Inc., including without limitation the Employment Agreement you
executed on May 13, 1999, the Non-Disclosure Agreement you executed on June 10,
1999 and the various Non-Disclosure and Non-Competition Agreements you executed
on February 1, 2000, February 27, 2001, February 15, 2002, May 16, 2003, May 6,
2004 and April 29, 2005 (which shall continue to apply in all respects, unless
specifically inconsistent with the terms of this Agreement).

c) You recognize and acknowledge that by reason of your employment by and
service to the Company you have had access to confidential information of the
Company and its affiliates. This includes, without limitation, information and
knowledge pertaining to products and services offered, inventions, innovations,
designs, ideas, plans, trade secrets, proprietary information, manufacturing,
packaging, advertising, distribution and sales methods and systems, sales and
profit figures, customer and client lists, and relationships between the Company
and its affiliates and dealers, distributors, wholesalers, customers, clients,
suppliers and others who have business dealings with the Company and its
affiliates (“Confidential Information”). You acknowledge that such Confidential
Information is a valuable and unique asset. You must not at any time disclose
any such Confidential Information to any person for any reason whatsoever
without the prior written authorization of the undersigned, or the undersigned’s
successor or designee, unless such information is in the public domain through
no fault of your own, and except as may be required by law.

- 4 -

--------------------------------------------------------------------------------



Mr. David J.M. Erskine

April 3, 2006

Page 5

d) You agree to execute and deliver to the Company the attached Release on or
after the Separation Date, but no later than twenty-two (22) days after the
Separation Date.

e) Without your written consent, the Company agrees to treat the Offer and this
Agreement as irrevocable and binding upon the Company upon your execution and
delivery of this Agreement.

5. This Agreement shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
any conflict of laws provisions. If any portion of this Agreement is determined
to be legally invalid and/or unenforceable, the remainder of this Agreement
shall continue in full force and effect.

6. You are encouraged to consult with your attorney prior to your execution of
this Agreement. Further, please be advised that you have twenty-one (21) days
from the date this Agreement was first presented to you to consider executing
this Agreement. Changes to the terms set forth in this Agreement, whether
material or immaterial, will not restart the running of the twenty-one (21) day
period. If you execute this Agreement within the twenty-one (21) day period,
then you acknowledge that you were given at least twenty-one (21) days to
consider executing it and that your decision to execute it was knowingly and
voluntarily made. You further acknowledge that this Agreement has been
individually negotiated and is not part of a group exit incentive or other
separation package.

By signing and returning this Agreement, you acknowledge that you have read
carefully and fully understand the terms of this Agreement, including the
attached Release, you have had an opportunity to consult with an attorney prior
to signing it and you are signing it knowingly and voluntarily and have not been
coerced or threatened into signing it or promised anything else in exchange for
signing it.

You also have the right for a period of eight (8) days following your execution
of this Agreement (the “Revocation Period”), to revoke this Agreement. If you
choose to revoke this Agreement, you must do so in writing and such revocation
must be received by the undersigned within the eight (8) day Revocation Period.

Your receipt of any severance payments or post-employment benefits under this
Agreement is contingent on (1) your execution of this Agreement, including the
attached Release, and (2) the expiration of the Revocation Period without this
Agreement being revoked by you. This Agreement shall take effect on the first
business day following the expiration of the Revocation Period, provided this
Agreement has not been revoked by you as provided herein during such Revocation
Period.

- 5 -

--------------------------------------------------------------------------------



Mr. David J.M. Erskine

April 3, 2006

Page 6

7. You understand that by signing the attached Release and delivering it to the
Company, you will waive and discharge any and all legal claims set forth in the
Release, excepting only a claim for any compensation or benefits that you may be
entitled to under this Agreement. You agree further that except as stated
expressly herein, this Agreement supersedes any and all prior agreements and
contracts between you and the Company relating to your employment, your
compensation and your benefits.

In order to accept this Agreement, you must sign below, and you must sign the
attached Release. By signing these documents, you accept the foregoing terms and
conditions and represent to the Company that you are in compliance with such
terms and conditions.

 

 

 

 

Very truly yours,

 

 

 

 

 

CSS Industries, Inc.





 

By: 





 

 

 



--------------------------------------------------------------------------------

 

 

 

Jack Farber
Chairman of the Board of Directors

 

 

 



 

 

 

 

Witness to Employee’s Signature:

 

Agreed and Accepted:





 







--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness signature

 

David J.M. Erskine

 

 

 

Print Name:

 

 

Date:

 

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

- 6 -

--------------------------------------------------------------------------------



GENERAL RELEASE OF CLAIMS

For good and valuable consideration, the receipt of which is acknowledged, I,
the undersigned, agree to and hereby do, intending to be legally bound, release
and forever discharge CSS Industries, Inc., its affiliates, and related
companies, their past, present and future officers, directors, attorneys,
employees, shareholders and agents and their respective successors and assigns
(jointly and severally, the “Company”) from any and all actions, charges, causes
of action or claims of any kind, known or unknown, which I, my heirs, agents,
successors or assigns ever had, now have or hereafter may have against the
Company arising heretofore, now or in the future, out of any matter, occurrence
or event existing or occurring prior to the execution hereof, relating to or
arising out of my employment, and/or termination of employment, with the
Company, any claim of discrimination based on age, sex, race, religion, color,
creed, disability, citizenship, national origin or any other factor prohibited
by federal, state or local law (including any claims under the Age
Discrimination in Employment Act (or state counterpart), Title VII of the Civil
Rights Act of 1964 (or state counterpart) and other applicable federal, state
and local laws), any claim for breach of contract, and/or any common law claim,
now existing or hereinafter recognized, such as libel, slander, fraud,
promissory estoppel, equitable estoppel, misrepresentation or wrongful
discharge. Excluded from this general release are only: (i) any claim which I
may have against the Company for non-payment of any compensation and benefits
(other than any claims for severance) owed me with respect to the period prior
to the Separation Date (as defined in the attached Agreement between the Company
and me); (ii) the Severance Payments, Medical Benefits and other compensation
and payment expressly due to me under the terms of the attached Agreement; (iii)
any claims I may have for indemnification or advancement under state or other
law or the charter, articles, or by-laws of the Company, or under any insurance
policy providing directors’ and officers’ coverage for any lawsuit or claim
relating to the period when I was a director or officer of the Company; and (iv)
any claim that arises out of any matter, occurrence or event occurring
exclusively after the execution hereof. This Release does not affect any rights
I may have in my capacity as a stockholder of CSS Industries, Inc.

I agree to the terms set forth above and understand them. I acknowledge that the
Company has advised me to consult an attorney concerning the effect of this
general release. I acknowledge that I have been told by the Company that I will
receive no payments under the attached Agreement, or any other consideration, if
I do not execute this general release of all claims and deliver it to the
Company on or after the Separation Date but no later than twenty-two (22) days
after the Separation Date. Thus, I understand that I have a minimum of
twenty-one (21) days from the Separation Date to consider whether to sign this
general release. I also understand that I have eight (8) days after signing and
delivering this general release to revoke it as to potential claims under the
Age Discrimination in Employment Act. I acknowledge that I have been told by the
Company that I will receive no payments or any other consideration under the
attached Agreement if I revoke the Release during that eight (8) day period.

 





 







--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness signature

 

David J.M. Erskine

 

 

 

Print Name:

 

 

Date:

 

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

- 7 -

--------------------------------------------------------------------------------